Case 16-10062        Doc 45     Filed 12/10/18     Entered 12/10/18 12:30:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-10062
         Lashun Hall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2016.

         2) The plan was confirmed on 10/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $11,400.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10062        Doc 45      Filed 12/10/18    Entered 12/10/18 12:30:00                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $10,111.86
         Less amount refunded to debtor                          $292.77

 NET RECEIPTS:                                                                                     $9,819.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $514.69
     Other                                                                   $27.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,541.69

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BAXTER CREDIT UNION             Unsecured         618.00        618.44           618.44           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA       1,915.40         1,915.40           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            300.00        151.34           151.34           0.00       0.00
 ECMC                            Unsecured           0.00          0.00             0.00           0.00       0.00
 GLOBAL MEDICAL IMAGING          Unsecured         150.00        150.00           150.00           0.00       0.00
 HONOR FINANCE                   Secured        7,033.98         600.00         7,033.98      3,257.29     562.71
 ILLINOIS DEPARTMENT OF HUMAN S Unsecured          549.00      1,181.00         1,181.00           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured     12,000.00     12,340.00        12,340.00            0.00       0.00
 ILLINOIS TOLLWAY                Unsecured      1,283.80       5,119.70         5,119.70           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       1,661.64       1,661.64         1,661.64      1,457.40        0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         218.71           218.71           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         400.00        400.82           400.82           0.00       0.00
 LINCOLN TECH INSTITUTE          Unsecured         180.00        181.61           181.61           0.00       0.00
 OVERLAND BOND & INVESTMENT      Unsecured     17,198.00     17,198.38        17,198.38            0.00       0.00
 PEOPLES GAS LIGHT & COKE CO     Unsecured         289.00        120.46           120.46           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         832.00        832.21           832.21           0.00       0.00
 BMO HARRIS BANK                 Unsecured         200.00           NA               NA            0.00       0.00
 CAINE & WEINER                  Unsecured         111.00           NA               NA            0.00       0.00
 AD ASTRA RECOVERY SERV          Unsecured         515.00           NA               NA            0.00       0.00
 AUTOWAREHOUSE                   Unsecured      7,933.00            NA               NA            0.00       0.00
 LINEBARGER GOGGAN BLAIR & SAM Unsecured        1,378.60            NA               NA            0.00       0.00
 MILLENIUM CREDIT CONSULTANTS Unsecured            832.96           NA               NA            0.00       0.00
 CREDIT ONE BANK                 Unsecured      1,114.63            NA               NA            0.00       0.00
 ENHANCED RECOVERY CO            Unsecured         611.00           NA               NA            0.00       0.00
 FST PREMIER                     Unsecured         422.00           NA               NA            0.00       0.00
 PORTFOLIO RECOVERY ASS          Unsecured         549.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10062      Doc 45        Filed 12/10/18    Entered 12/10/18 12:30:00                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
 PORTFOLIO RECOVERY ASSOCIATES   Unsecured         548.66             NA           NA             0.00         0.00
 UNITED RECOVERY SYSTEMS LP      Unsecured      1,269.29              NA           NA             0.00         0.00
 FST PREMIER                     Unsecured         378.00             NA           NA             0.00         0.00
 HARVARD COLLECTION              Unsecured         549.00             NA           NA             0.00         0.00
 NORTHSHORE GAS                  Unsecured         360.00             NA           NA             0.00         0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00            0.00         0.00            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                       $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                              $7,033.98          $3,257.29                 $562.71
       All Other Secured                                        $0.00              $0.00                   $0.00
 TOTAL SECURED:                                             $7,033.98          $3,257.29                 $562.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                $0.00              $0.00                   $0.00
        All Other Priority                                  $1,661.64          $1,457.40                   $0.00
 TOTAL PRIORITY:                                            $1,661.64          $1,457.40                   $0.00

 GENERAL UNSECURED PAYMENTS:                            $40,428.07                    $0.00                $0.00


 Disbursements:

        Expenses of Administration                               $4,541.69
        Disbursements to Creditors                               $5,277.40

 TOTAL DISBURSEMENTS :                                                                            $9,819.09




UST Form 101-13-FR-S (9/1/2009)
Case 16-10062        Doc 45      Filed 12/10/18     Entered 12/10/18 12:30:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
